DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 7, 8 and 9 are objected to because of the following informalities, concerning the following:
In claim 6, bridging lines 2-3, the phrase “the outer face of the exit thereof” should be changed to - - an outer face of an exit of the fixing hole - - for proper clarity and antecedent basis.
In claim 7, line 2, the phrase “the outer face of the exit of the fixing hole” should be changed to - - an outer face of an exit of the fixing hole - - for proper clarity and antecedent basis.
In claim 8, bridging lines 2-3, the phrase “the entrance of the fixing hole” should be changed to - - an entrance of the fixing hole - - for proper clarity and antecedent basis.
In claim 9, line 2, the phrase “both outer lateral sides” should be changed to clarify “both outer lateral sides of the stopper”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, concerning the following:
In claim 7, in lines 3 and 5, the phrase “at the part” is not understood as it is not associated with any structure of the claimed string stopper, and “the part” has no antecedent basis. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4-8 are rejected under 35 U.S.C. §102(a)(1) and/or §102(a)(2) as being anticipated by Steiner (U.S. Patent No. 6,279,205).
Steiner (‘205) discloses a string stopper (20a) comprising: a fixing hole (24a) formed at an end (26a); and a guide hole (defined collectively by opening 32a and 36a, and the path in-between thereof) formed at one side (i.e., to the right-side of the hole 26a, as depicted in at least Fig. 1) of the fixing hole (24a), wherein a string (11a) is inserted into the fixing hole (24a; as depicted in Fig. 1) so that a fixed end (13a) of the string is fixed to the fixing hole (24a), and a free end (defined by at least string portions 19a, 15a, 16a) of the string (11a) is inserted into an entrance (at 32a) of the guide hole and is drawn out of an exit (at 36a) of the guide hole, and  wherein the guide hole has a first narrow groove (33a) and a second narrow groove (37a) which are respectively formed at the inside of the entrance (at 32a) and at the outside of the exit (at 36a) of the guide hole;
(concerning claim 2) the guide hole is longer than the fixing hole (i.e., the length between 32a to 36a is longer that the length of hole 24a extending though a thickness of body portion at end 26a, as depicted in Fig. 1);
(concerning claim 4) a seating recess (recess defined by a space which end 13a is positioned therein, as shown in Fig. 1) is formed at an entrance (i.e., entrance being at the interior surface of body 22a which element 28a contacts, as depicted in Fig. 1) of the fixing hole (24a)  into which the string is inserted, and is larger than a diameter of the fixing hole (24a; and the  diameter of the inner space portion of body 22a at proximal to end 26a is larger than the diameter of the string 11a; Fig. 3 shows the diameter of the string portion 17a) so that a knot (28a) formed at the fixed end (13a) of the string (11a) is seated on the seating recess (as depicted in Fig 1);
(concerning claim 5) the first narrow groove (33a) and the second narrow groove (37a) are V-shaped grooves (as depicted in Fig 3, and described in col. 2, lines 37-38, “v-shaped areas 33a and 37a”);
(concerning claim 6) the fixing hole (24a) has a support groove (groove G, indicated in the annotated Fig. 1 provided herein, defined by end wall portion at 26a which string portion 17a bends contactingly around, as shown in the Fig. 1) formed at the outer face of the exit thereof;
(concerning claim 7) the stopper (20a) has a first point (indicated at G in the annotated Fig. 1) formed at an outer face of an exit of the fixing hole (24a), a second point (indicated as B  in the annotated Fig. 1) formed where the first narrow groove (33a) of the guide hole is formed, and a third point (indicated as A in the annotated Fig. 1) formed at the part where the second narrow groove (37a) of the guide hole is formed, and the first to third points (G, B, A) are parts pressed by the curve of the string and form a triangle (indicated as a dotted triangle in the annotated Fig. 1); and
(concerning claim 8) a slope part (indicated as SP as a portion of the stopper body 22a, in the annotated Fig. 1) is formed from the entrance of the guide hole to the entrance of the fixing hole.

Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


    PNG
    media_image1.png
    430
    369
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Analogous string/cord stopper structure is also represented by Dyer (U.S. Patent No. 1,652,351), Forman (U.S. Patent No. 4,222,157), Emery (U.S. Patent No. 3,988,810), Heurman et al. (U.S. Patent No. 10,455,841), and Witte (U.S. Patent No. 1,422,804). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677